Isabel




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 26, 2015

                                     No. 04-14-00821-CV

CITY OF CARRIZO SPRINGS and Adrian DeLeon, individually and as Mayor of the City of
                             Carrizo Springs,
                               Appellants

                                              v.

  Isabel CUMPIAN, Bill Martin, Alfredo Z. Padilla, Individually and on behalf of the Carrizo
                               Springs Housing Authority,
                                       Appellees

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-09-12375-DCV-AJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER

       The parties’ joint motion is granted. We order that all deadlines in this appeal are
suspended until February 10, 2015. We further order appellant to file a status report with this
court not later than February 10, 2015.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court